Citation Nr: 0019501	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  95-04 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in New York, 
New York


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized private medical services incurred in September 
1995.

(The issue of whether clear and unmistakable error was shown 
in an August 1946 rating action will be addressed in a 
separate Board decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION


The veteran served on active duty from October 1943 to 
February 1946.

This matter comes to the Board of Veterans Appeals (Board) 
from a May 1996 determination by the Department of Veterans 
Affairs Medical Center (VAMC) Medical Administrative Service 
(MAS) in New York, New York (the agency of original 
jurisdiction or AOJ) that the veteran was not entitled to 
reimbursement for unauthorized private medical services 
received in September 1995 at The Hospital for Joint Disease 
in New York, New York.


FINDINGS OF FACT

1.  The veteran incurred medical expenses from September 16, 
1995 to September 27, 1995 during which time he was 
hospitalized at a private medical facility and underwent a 
total knee replacement.  

2.  At the time of the September 1995 treatment in question, 
service connection was in effect for: thrombophlebitis of the 
right leg, for which a 60 percent evaluation is in effect; 
discogenic disease of the lumbar spine, for which a 40 
percent evaluation is in effect, residuals of a gunshot wound 
of the left thigh affecting muscle groups XIII and XIV, for 
which a 40 percent evaluation is in effect; residuals of a 
gunshot wound of the left buttock affecting muscle group 
XVII, for which a 20 percent evaluation is in effect; 
traumatic arthritis of the right knee, for which a 20 percent 
evaluation is in effect; ; traumatic arthritis of the right 
ankle, for which a 10 percent evaluation is in effect; right 
leg shortening, for which a 10 percent evaluation is in 
effect; atrial fibrillation due to and proximately the result 
of service connected thrombophlebitis of the right leg, for 
which a 10 percent evaluation is in effect; osteomyelitis of 
the right thigh, for which a noncompensable evaluation is in 
effect.  

3.  Payment or reimbursement of the costs of the private 
medical care provided in September 1995 was not authorized 
prior to the receipt of that treatment.

4. The private medical care provided in September 1995 was 
not emergent and a VA facility was feasibly available for 
such care.


CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of the 
private medical expenses incurred in September 1995, 
reimbursement for such expenses is not warranted.  
38 U.S.C.A. § 1703 (West 1991); 38 C.F.R. § 17.54 (1999).

2.  The criteria for payment or reimbursement of unauthorized 
private medical expenses incurred from September 16, 1995 to 
September 27, 1995 have not been met and upon this basis, the 
veteran has not submitted a claim upon which relief may be 
granted.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. 
§§ 17.120, 17.130 (1999); Sabonis v. Brown, 6 Vet. App. 426 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends VA should be responsible for payment of 
the private medical expenses which he incurred in September 
1995.  

For the sake of clarity, the factual background behind this 
appeal will then be reviewed.  The Board will then analyze 
the case and render a decision.


Factual Background

At the time that the private medical treatment at issue was 
furnished, service connection was in effect for: 
thrombophlebitis of the right leg, for which a 60 percent 
evaluation is in effect; discogenic disease of the lumbar 
spine, for which a 40 percent evaluation is in effect, 
residuals of a gunshot wound of the left thigh affecting 
muscle groups XIII and XIV, for which a 40 percent evaluation 
is in effect; residuals of a gunshot wound of the left 
buttock affecting muscle group XVII, for which a 20 percent 
evaluation is in effect; traumatic arthritis of the right 
knee, for which a 20 percent evaluation is in effect; ; 
traumatic arthritis of the right ankle, for which a 10 
percent evaluation is in effect; right leg shortening, for 
which a 10 percent evaluation is in effect; atrial 
fibrillation due to and proximately the result of service 
connected thrombophlebitis of the right leg, for which a 10 
percent evaluation is in effect; osteomyelitis of the right 
thigh, for which a noncompensable evaluation is in effect.

In March 1996, the VAMC received invoices from The Hospital 
for Joint Disease in conjunction with private medical care 
furnished to the veteran in September 1995.  The record 
reflects that the veteran was hospitalized from September 16, 
1995 until September 27, 1995 during which time he underwent 
total knee replacement apparently of the right knee).  The 
bills reflect that total cost of the hospitalization was 
$24,422.40.  Of that amount all but $716.00 was paid by 
Medicare.   

In May 1996, the veteran was informed of the denial of the 
claim.  The denial was based on a finding that the treatment 
received was not emergent, and that the veteran chose to 
receive private medical care in preference to VA care, 
although VA care was feasibly available.  A Statement of the 
Case was issued in December 1996.  Therein, it was noted that 
the private hospital at which the veteran received the 
September 1995 treatment was 8 blocks from the VAMC in New 
York, New York.  It was further noted the September 1995 
private medical report had indicated that the admission was 
elective and that the veteran had been referred by a private, 
not a VA doctor.  

The veteran provided testimony at a video conference hearing 
held before a member of the Board in January 2000.  His 
representative stated that the veteran had brought in some 
newspaper clippings, which were not submitted as evidence, 
but which explained why he sought private treatment.  The 
veteran testified that he had with him a dozen articles from 
newspapers in New York and in Florida indicating that the VA 
hospital which he would have had to use was not adequately 
staffed by doctors with sufficient experience, when compared 
to civilian doctors.  He testified hat he received 
information from VA reflecting that at one VAMC in New York, 
two doctors had performed 24 knee operations during a year.  
The veteran testified that he felt that this did not 
represent adequate experience, and chose someone who he 
thought was more adequate and a hospital that performed 
dozens of knee surgeries a day.  

Analysis

In this case, there are two theories of entitlement which 
must be addressed: whether the services for which payment is 
sought were authorized by VA, and, if there was no such 
authorization, whether the veteran is eligible for payment or 
reimbursement for private medical services  not previously 
authorized under the provisions of 38 U.S.C.A. §§ 1728. 

Pertinent Law and Regulations

In connection with its statutory obligation to provide 
medical services to veterans, VA may contract for private 
hospital care in certain limited circumstances, including 
cases where a medical emergency exists.  However, 
authorization by VA for such care must be obtained in 
advance.  See 38 U.S.C.A. § 1703; 38 C.F.R. §§ 17.52, 17.54 
(1999) [formerly §§ 17.50(b) and 17.50(d)].

First, pursuant to 38 U.S.C.A. § 1703(a), when VA facilities 
"are not capable of furnishing the care or services required, 
the Secretary, as authorized in 38 U.S.C.A. § 1710, may 
contract" with non-VA facilities in order to furnish certain 
care including : [h]ospital care or medical services for the 
treatment of medical emergencies which pose a serious threat 
to the life or health of a veteran receiving medical services 
in a [VA] facility . . . until such time following the 
furnishing of care in the non-[VA] facility as the veteran 
can be safely transferred to a [VA] facility. 38 U.S.C. § 
1703(a)(3) (West 1991 & Supp. 1997); 38 C.F.R. § 17.52 (1997) 
(formerly 38 C.F.R. § 17.50b).  The admission of a veteran to 
a non-VA hospital at the expense of VA must be authorized in 
advance. 38 C.F.R. § 17.54 (1997) (formerly 38 C.F.R. § 
17.50d).  See Malone v. Gober, 10 Vet. App. 539, 541 (1997); 
see also VA O.G.C. Prec. Op. 1-95 at 9 (Mar. 31, 1995) 
("Authorization in advance is essential to any determination 
as to whether the Department is or is not going to furnish 
the contract care.").

Second, a "second avenue for potential relief for a veteran 
entitled to VA care forced to obtain treatment at a non-VA 
facility is 38 U.S.C. § 1728, which provides that the 
Secretary 'may, under such regulations as the Secretary shall 
prescribe, reimburse . . . for the reasonable value of such 
care or services . . . for which such veterans have made 
payment.'"  Malone, 10 Vet. App. at 541, quoting 38 U.S.C. 
§ 1728(a) (emphasis added).  In any case where reimbursement 
would be in order for the veteran under section 1728(a), "the 
Secretary may, in lieu of reimbursing such veteran, make 
payment of the reasonable value of care or services directly 
. . . to the hospital or other health facility furnishing the 
care or services.  38 U.S.C.A. § 1728(b) (West 1991).

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all of the following must be shown: (a) That the 
treatment was either for (1) an adjudicated service-connected 
disability, or (2) a nonservice-connected disability 
associated with and held to be a veteran who has a total 
disability permanent in nature resulting from a service- 
connected disability; (b) that a medical emergency existed 
and delay would have been hazardous to life or health; and 
(c) that no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have reasonable, sound, wise, or practicable, or treatment 
had been or would have been refused.  38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120 (1999) [formerly 38 C.F.R. § 17.80].

The Court has observed that given the use by Congress of the 
conjunctive "and" in the statute "all three statutory 
requirements would have to be met before reimbursement could 
be authorized."  Malone, 10 Vet. App. at 542, citing Cotton 
v. Brown, 7 Vet. App. 325, 327 (1995); Hayes, 6 Vet. App. 66 
(1993); H.R. Rep. No. 93-368, at 9 (July 10, 1973) ("[The 
proposed provision a]uthorizes reimbursement of certain 
veterans who have service-connected disabilities, under 
limited circumstances, for reasonable value of hospital care 
or medical services . . . from sources other than the VA.  
Eligible veterans are those receiving treatment for a 
service-connected disability. . . . Services must be rendered 
in a medical emergency and VA or other Federal facilities 
must not be feasibly available.").

The provisions of 38 C.F.R. § 17.53, also for application, 
state that a VA facility may be considered as not feasibly 
available when the urgency of the applicant's medical 
condition, the relative distance of the travel involved, or 
the nature of the treatment required makes it necessary or 
economically advisable to use public or private facilities.  
38 C.F.R. §§ 17.52, 17.53 (1999).

No reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130 (1999).

Analysis

I.  Whether Payment of Private Medical Expenses was 
Previously Authorized

Initially, the Board must make a factual determination as to 
whether the VA gave prior authorization for the non-VA 
medical care under 38 U.S.C.A. § 1703(a) (West 1991) and 38 
C.F.R. §§ 17.52, 17.54 (1999).

In this case, the veteran has not asserted that authorization 
for payment of the treatment received in September 1995 was 
obtained prior to such being rendered; by his very 
statements, he has admitted that he did not seek prior 
authorization for the treatment.  The law requires that 
specific formalities must be complied with in order to obtain 
prior authorization for medical treatment and clearly those 
formalities were not complied with here.  See 38 C.F.R. §§ 
17.52, 17.54.  In this case, prior authorization from VA was 
not obtained for the medical treatment at issue.  
Consequently, the veteran may recover the expenses associated 
with the medical treatment at issue only if he qualifies for 
payment or reimbursement of unauthorized medical expenses 
under the provisions of 38 U.S.C.A. § 1728 (West 1991) and 38 
C.F.R. § 17.120 (formerly § 17.80).  

II.  Payment of Unauthorized Medical Expenses under the 
provisions of 38 U.S.C.A. § 1728

Since the Board has concluded that specific prior 
authorization was not given for treatment at issue, the claim 
must also be analyzed under the legal authority governing 
payment of unauthorized medical expenses.  The threshold 
question to be answered under this theory is whether the 
veteran has presented a claim upon which relief can be 
granted.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  If 
he has not done so, his appeal must as a matter of law, be 
denied.

In this case, inasmuch as the veteran was service connected 
for a right knee disability at the time that the September 
1995 treatment at issue was furnished, and since the veteran 
apparently underwent a total right knee replacement at that 
time, it is determined that treatment was provided for a 
service connected disability.

With respect the second requirement, a medical emergency has 
been defined as "a sudden, generally unexpected occurrence or 
set of circumstances demanding immediate action."  See 
Hennessey v. Brown, 7 Vet. App. 143, 147 (1994).  Further, by 
regulation, there must be a medical emergency of such nature 
that delay would have been hazardous to life or health.  38 
C.F.R. § 17.120(b) (1999).

In this case, the requirement of a medical emergency does not 
appear to be supported by the clinical evidence, as there is 
no evidence of an emergency situation such that a delay would 
have been hazardous to life or health.  The record reflects 
that the veteran was simply given a referral by a private 
doctor to undergo knee surgery following which surgery was 
scheduled for September 1995.  There is no indication that 
the surgery was conducted on an emergent basis due to pain or 
otherwise.  There is no indication that the unauthorized 
medical treatment which was rendered in September 1995 
constituted a medical emergency as defined under 38 C.F.R. § 
17.120, and accordingly, the Board finds that a medical 
emergency was not shown in this case.  The Board notes that 
in a June 1996 statement the veteran asserted that the 
treatment was in an emergency because his doctor suggested 
that it was necessary; this does not demonstrate emergency 
treatment.

With respect to the third statutory requirement, the MAS 
indicated that a VA facility was feasibly available for care.  
The record does not otherwise reflect that factors including 
the urgency of the veteran's medical condition, the relative 
distance of the travel involved, or the nature of the 
treatment required made it necessary or economically 
advisable to use private facilities.  In fact, the MAS 
observed that the private facility at which the veteran 
received the treatment in September 1995 was only 8 blocks 
from the nearest VA facility and indicated that the facility 
was available for the nature of the treatment which he 
received in September 1995.  Neither the nature of the 
veteran's medical condition, or the urgency and nature of 
treatment required reflects that a VA facility was not 
feasibly available.

Moreover, even if it were determined that a VA facility was 
not feasibly available, the veteran would not have met the 
second criteria, a showing of a medical emergency.  As 
previously indicated, failure to satisfy any one of the three 
criteria listed above precludes VA from paying unauthorized 
medical expenses incurred at a private hospital.  Hayes v. 
Brown, 6 Vet. App. 66, 69 (1993).  Accordingly, the claim 
must be denied under 38 C.F.R. § 17.120.

The Board also points out that the veteran's hearing 
testimony given in January 2000, reflects that he chose to 
receive private medical care in preference to VA medical 
treatment, as he felt that the quality of care provided by VA 
might not be comparable to private care.  VA regulations 
stipulate that no reimbursement or payment of services not 
previously authorized will be made when such treatment is 
procured through private sources in preference to available 
Government facilities.  38 C.F.R. § 17.130 (1999).  
Accordingly, regardless of the veteran's reasons, he clearly 
chose to receive private medical care in preference to VA 
medical care.  The provisions of 38 C.F.R. § 17.130 provide 
an alternative basis for the denial of the claim of 
entitlement to payment or reimbursement of the private 
medical expenses incurred in September 1995.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995). 

The Board also notes that the claims folder does not contain 
the clinical records associated with the September 1995 
medical treatment.  However, the veteran has not indicated 
any misstatement of the relevant facts surrounding the claim 
as stated by the MAS in the Statement of the Case.  He has 
not contended that those records would show a medical 
emergency or that VA facilities were not feasibly available.  
Rather, his sole claimed reason for obtaining the medical 
treatment in a private facility was his preference for so 
doing.  The Board concludes that a remand for those records 
is not necessary.

Conclusion

In conclusion, entitlement to payment of private medical 
expenses incurred in September 1995 is denied because prior 
authorization for such treatment was not given and because 
the veteran does not meet legal criteria requisite for 
payment of unauthorized private medical expenses under the 
provisions of 38 U.S.C.A. § 1728.  As there is no legal 
entitlement, the claim must be denied.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).



ORDER

The claim of entitlement to reimbursement or payment of the 
cost of unauthorized private medical services incurred in 
September 1995 is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


 

